Exhibit 10.3
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), dated as of September 27, 2012, is
entered into by and between Unigene Laboratories, Inc., a Delaware corporation
(the “Company”), and Brian Zietsman (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive and to enter into this
Agreement embodying the terms of such employment; and
 
WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.           Engagement.  The Company hereby employs the Executive as its Chief
Financial Officer and the Executive hereby accepts such employment, on the terms
and conditions hereinafter set forth.
 
2.           Term of Employment.  The Company shall employ Executive full time
effective September 27, 2012 (“Effective Date”), until such time as the
employment is terminated pursuant to Section 9, 10, 11 or 12 of this Agreement
(the “Term”).
 
3.           Duties.  During the Term of this Agreement, the Executive shall
serve as the Company’s Chief Financial Officer and shall have such duties and
responsibilities as are set forth in the Company’s Bylaws and such other
responsibilities as may be reasonably assigned to him from time to time by the
Chief Executive Officer or the Board of Directors of the Company (the “Board of
Directors”).  The Executive shall use his best efforts to perform, and shall act
in good faith in performing, all duties required to be performed by him under
this Agreement.
 
4.           Availability.  During the Term of this Agreement, the Executive
shall not be engaged in any other business activity, with or without
compensation, that would interfere with the performance of his duties to the
Company without the express written approval of the Board of Directors, except
that, without such written approval, (a) but with the written approval of Chief
Executive Officer the Executive may engage in a reasonable level of professional
activities such as are typical for individuals of a comparable professional
stature provided such activities do not provide any compensation to Executive
and with the written approval of the Chief Executive Officer the Executive may
serve on a board of directors or advisory board of a non-competitive company
(including spending a full day per month if Executive deems it appropriate in
connection with such board’s activities). Executive represents and warrants that
the activities he may perform pursuant to subsection (b) of the preceding
sentence, at all times during the Term of this Agreement, shall not materially
interfere with Executive’s obligations to the Company and his Company job
responsibilities, shall not give rise to a conflict of interest with Executive’s
position and duties at Company, and shall not cause Executive to render
assistance to any entity that engages in any activities competitive to those of
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Business Expenses.  The Company shall reimburse the Executive
promptly (but in no event by later than the last day of the year following the
year in which the underlying expense was incurred), upon prompt presentation by
the Executive of itemized vouchers, for all ordinary and necessary business
expenses incurred by the Executive in the performance of his duties hereunder.
 
6.           Compensation.  As compensation for the services to be rendered
hereunder, the Company agrees as follows:
 
(a)        during the Term of this Agreement, to pay the Executive an annual
salary of $250,000 (“Base Salary”), payable in accordance with the Company’s
payroll procedures. Notwithstanding the foregoing, Executive agrees that during
the first 12 months, $25,000 of Executive’s Base Salary will be paid in stock
options, issued on the Effective Date of this agreement, under the Company’s
current stock option plan. The stock options will fully vest in one year.   The
Company may review the Base Salary on an annual basis and may adjust the Base
Salary by such amount as the Company, in its sole discretion, shall deem
appropriate; provided the Company’s Chief Executive Officer shall meet with the
Executive at least once per year in January to review the Executive’s Base
Salary and other compensation levels for the upcoming year.  The term “Base
Salary” as used in this Agreement shall refer to the Base Salary as it may be so
adjusted.
 
(b)        to permit Executive to participate in such employee benefit plans as
are made available by the Company to its employees generally.  The Executive
acknowledges that salary and all other compensation payable under this Agreement
shall be subject to withholding for income and other applicable taxes to the
extent required by law.
 
(c)        for each calendar year during which Executive is employed by the
Company, Executive will be eligible to receive an annual bonus based on the
achievement of Company-wide and individual objectives (the “Annual Bonus”).
 
7.           Ownership of Intellectual Property.  All rights, title and interest
of every kind and nature whatsoever in and to discoveries, inventions,
improvements, patents (and applications therefor), copyrights, ideas, know-how,
notes, creations, properties and all other proprietary rights arising from, or
in any way related to, the Executive’s employment hereunder shall become and
remain the exclusive property of the Company, and the Executive shall have no
interest therein.  Executive agrees that during the Term of this Agreement and
thereafter, at Company’s request and expense, Executive will assist Company or
its designee to vest Company with such full and exclusive right, title and
interest.
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
8.           Trade Secrets and Confidential Information.  The Executive
covenants and agrees with the Company that he will not, during the Term of this
Agreement or thereafter, disclose to anyone (except to the extent reasonably
necessary for the Executive to perform his duties hereunder or as may be
required by law) any confidential information concerning the business or affairs
of the Company (or of any affiliate or subsidiary of the Company), including but
not limited to lists of customers, business plans, financial or cost
information, and confidential scientific and clinical information (whether of
the Company or entrusted to the Company by a third party under a confidentiality
agreement or understanding), which the Executive shall have acquired in the
course of, or incident to, the performance of his duties pursuant to the terms
of this Agreement or pursuant to his prior employment by or relationship with
the Company (or any affiliate or subsidiary of the Company).  In the event of a
breach or threatened breach by the Executive of the provisions of this Section
8, the Company, without being required to post a bond, shall be entitled to seek
an injunction restraining the Executive from disclosing, in whole or in part,
such information or from rendering any services to any person, firm,
corporation, association or other entity to whom such information has been
disclosed or is threatened to be disclosed.  Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Executive. Nothing herein shall be construed as prohibiting the
Executive from disclosing to anyone any information which is, or which becomes,
available to the public (other than by reason of a violation of this Section 8)
or which is a matter of general business knowledge or experience.  Where
disclosure of such confidential information is required by law, Executive agrees
to use his best efforts to notify, consult, and cooperate with Company prior to
such disclosure.
 
9.           Termination For Cause.  The Company may terminate the employment of
the Executive for Cause in the event that any of the following events have
occurred or presently exist:  (1) Executive’s  material and intentional
dishonesty or disloyalty in the conduct of Company business, which includes
without limitation any misuse or misappropriation of Company’s assets, or other
misconduct, which includes without limitation any conduct on the part of
Executive  that is intended to or likely to injure the business of Company in a
material way; (2) Executive’s conviction for any felony or other crime involving
moral turpitude as determined solely by Company, whether or not relating to
Executive’s employment; (3) Executive’s habitual insobriety or Executive’s use
of  illegal drugs,  illegal chemicals, or controlled substances either (A) in
the course of performing Executive’s duties and responsibilities under this
Agreement or (B) otherwise  materially affecting the ability of Executive to
perform the same; (4) Executive’s failure to comply with a lawful written
direction of the Company’s Chief Executive Officer or Board of Directors after
being notified in writing by the Chief Executive Officer or Board of Directors
that such failure will result in Termination for Cause or (5) any wanton,
willful, or intentional dereliction of duties by Executive.  If the employment
of the Executive under this Agreement is terminated under this Section 9, the
Company shall be relieved of all further obligations under this Agreement,
except for the payment of accrued salary and reimbursement under Section 5 for
reimbursable expenses incurred prior to termination. Notwithstanding such
termination of employment, the Executive shall continue to be bound by the
provisions in Sections 7, 8, and 13.
 
10.         Termination Without Cause by the Company or for Good Reason by the
Executive.  The Company may terminate the employment of the Executive for any
reason other than “Cause” (as defined in Section 9) at any time, subject to
compliance with this Section 10.
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
(a)         In the event the Executive’s employment is terminated by the Company
for any reason other than Cause, except as otherwise provided in Section 11 or
Section 12 of this Agreement, or is terminated by the Executive for Good Reason
(as defined below) the Executive shall be entitled to: (a) a severance payment
equal to four (4) months of Executive’s Base Salary, which severance payment
will be paid in accordance with the Company’s regular payroll cycle as such may
be amended from time to time, (b) payment of the applicable premiums for
coverage of Executive and his family under the Company’s health plans for a
period of four (4) months following the termination of employment, provided that
Executive timely and properly elects continuation coverage under the
aforementioned plans pursuant to the provisions of COBRA and remains eligible
for such coverage, and (c) immediate vesting of one-third of all unvested stock
options and all of Executive’s vested stock options will be exercisable by
Executive until the earlier of (i) three (3) years following the date of
Executive’s termination of employment or (ii) ten (10) years following the grant
date of such stock options. The benefits provided in this section, to which
Executive would not otherwise be entitled, are contingent and conditioned upon
Executive’s execution and the subsequent passage of seven (7) days following
such execution without Executive rescinding of a general release of all claims
against the Company and all related entities or persons, in a form satisfactory
to Company and consistent with the termination provisions of this Agreement,
within sixty (60) days of the termination of Executive’s employment, provided
the Company furnishes such release no later than five (5) business days
following Executive’s final day of employment.  This severance benefit will
commence as soon as permissible following the execution of such release if one
is provided no later than five (5) days following Executive’s final day of
employment, or as soon as permissible following the final day of employment in
the absence of such a release if none is provided in such time frame.
 
(b)        For the purpose of this Agreement, “Good Reason” shall mean, without
Executive’s advance, written permission, (i) Company’s failure to continue to
employ Executive as the Chief Financial Officer of the Company, (ii) a material
diminution of Executive’s salary and benefits in the aggregate, or (iii) a
relocation of Executive’s regular work location of more than seventy-five (75)
miles from Executive’s regular work location immediately prior to the
relocation.  Notwithstanding the foregoing, Executive shall not be entitled to
terminate his employment for Good Reason unless he has notified Company in
writing, within thirty (30) days of the event giving rise to the Good Reason of
his intent to terminate his employment for Good Reason and, if curable, the
Company fails to cure such Good Reason within ten (10) days of receiving such
written notice and such termination occurs within one hundred (100) days of the
event giving rise to the Good Reason.
 
(c)        Termination of employment under this Section 10 shall not terminate
the Executive’s obligations under Sections 7, 8, or 13.
 
11.        Change in Control.  In the event the Executive’s employment is
terminated by the Company within six (6) months following a Change in Control
for any reason other than cause, except as other provided in Section 12 of the
Agreement, the Executive shall be entitled to (a) a severance payment equal to
four (4) months of Executive’s Base Salary(b) payment of the applicable premiums
for coverage of Executive and his family under the Company’s health plans for a
period of four (4) months following the termination of employment, provided that
Executive timely and properly elects continuation coverage under the
aforementioned plans pursuant to the provisions of COBRA and remains eligible
for such coverage, and (c) immediate vesting of one-third of all unvested stock
options and all of Executive’s vested stock options will be exercisable by
Executive until the earlier of (i) three (3) years following the date of
Executive’s termination of employment or (ii) ten (10) years following the grant
date of such stock options.  The benefits provided in this section, to which
Executive would not otherwise be entitled, are contingent and conditioned upon
Executive’s execution and the subsequent passage of seven (7) days following
such execution without Executive rescinding of a general release of all claims
against the Company and all related entities or persons, in a form satisfactory
to Company and consistent with the termination provisions of this Agreement,
within sixty (60) days of the termination of Executive’s employment, provided
the Company furnishes such release no later than five (5) business days
following Executive’s final day of employment.  This severance benefit will
commence as soon as permissible following the execution of such release if one
is provided no later than five (5) days following Executive’s final day of
employment, or as soon as permissible following the final day of employment in
the absence of such a release if none is provided in such time frame.
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
(a)        For the purpose of this Agreement, a “Change in Control” shall have
occurred if:
 
(1)           any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) acquires beneficial ownership (within the meaning of Rule
l3d-3 promulgated under the Exchange Act) of more than 50% of either (A) the
then outstanding shares of Common Stock or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Voting Securities”); provided, however, that any
acquisition by the Company, by any employee benefit plan (or related trust) of
the Company, or by any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Common Stock and Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the Common Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control;
 
(2)           individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors, provided that any individual becoming a
director subsequent to the Effective Date whose election was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in settlement
of an actual or threatened election contest relating to the election of the
directors of the Company; or
 
(3)           the stockholders of the Company approve (A) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the persons who were the respective beneficial owners of
the Common Stock and the Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation or (B) a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
12.           Voluntary Resignation; Disability; Death.
 
(a)           The Executive may voluntarily terminate the Executive’s employment
with the Company by providing the Company with sixty (60) days advance written
notice of the Executive’s resignation.  In the case of Executive’s resignation
pursuant to this Section, the Company will pay the Executive all compensation
and benefits accrued but unpaid up to the date of termination, but the Executive
will be entitled to no additional compensation or benefits.  At the Company’s
sole option, the Company may choose to relieve the Executive of the Executive’s
duties for some or all of the sixty (60) day notice period provided for in this
Section, in which case the Company will continue to pay/provide the Executive’s
regular compensation and benefits during the notice period.  Should the Company
choose to relieve the Executive of the Executive’s duties during the sixty (60)
day notice period, the Executive will not be entitled to payments or benefits
provided in Section 10.  Termination of employment under this Section shall not
terminate the Executive’s obligations under Sections 7, 8, or 13.
 
(b)           Disability.  If the Executive becomes disabled such that the
Executive is unable to perform the essential functions of the Executive’s
position for more than one hundred eighty (180) days (whether consecutive or
not) in any twelve (12) month period, the Company has the right to terminate the
Executive’s employment without further liability upon notice to the
Executive.  In the case of a termination for Disability, the Company will pay
the Executive all compensation and benefits accrued but unpaid up to the date of
termination. The Executive will be entitled to no additional compensation or
benefits from the Company except as set forth in this Section 12(b) and except
for any benefits that may be available pursuant to any group benefit plan or
policy in effect at the Company.  Termination of employment under this Section
shall not terminate the Executive’s obligations under Sections 7, 8, or 13.
 
(c)           Death.  In the event of the death of the Executive, this Agreement
automatically terminates, and any obligation to continue to pay compensation and
benefits ceases as of the date of the Executive’s death.  The Executive’s estate
will be entitled to no additional compensation or benefits from the Company
except as set forth in this Section 12(c) and except for any benefits that may
be available pursuant to any group benefit plan or policy in effect at the
Company.
 
13.           Non-Disparagement.  While the Executive is employed by the Company
and thereafter, neither Executive, nor any person acting on behalf of Executive,
shall disparage or cause to be disparaged in any forum or through any medium of
communication, whether directly or indirectly, Company or any of its directors,
officers, managers, or employees in any forum or through any medium of
communication.
 
14.           Return of Company Property.  In the event of the termination of
Executive’s employment with Company for any reason, Executive agrees to return
to Company, and not retain, all of its property, including documents, data, and
equipment (and any copies thereof) of any nature and in whatever medium.
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
15.           Cooperation Following Termination.  Executive agrees that,
following termination of his employment for any reason, he will cooperate fully
with Company in all matters relating to the completion of his pending work on
behalf of Company and the orderly transition of such work to such other
employees or other persons as Company may designate.  Executive further agrees
that following termination of his employment he will cooperate fully with
Company as to any and all claims, controversies, disputes, or complaints of
which he has any knowledge or that may relate to him or his employment with
Company, unless he is an adverse party or potentially an adverse party.  Such
cooperation includes but is not limited to providing Company with all
information known to him related to such claims, controversies, disputes, or
complaints and appearing and giving testimony in any forum.
 
16.           Compliance with Code Section 409A.
 
(a)           Notwithstanding anything to the contrary in this Agreement, no
portion of the severance payments under Section 10 or 11 will be payable until
Executive has a “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
 
(b)           Further, if upon Executive’s separation from service, Executive is
a “specified employee” (within the meaning of Code Section 409A and the
regulations thereunder) of Company, and if any severance payments under this
Agreement would be subject to excise tax under Code Section 409A because such
payments are made within the 6-month period commencing upon the Executive’s
separation from service, then such payments shall be delayed until the first
payroll cycle following six (6) months after such separation from service and
paid in lump sum at such time.  Each applicable severance payment hereunder is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
 
(c)           The foregoing provisions are intended to comply with, or be exempt
from, the requirements of Code Section 409A so that no portion of the severance
payments will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply or be exempt.  Executive
and the Company agree to work together in good faith to consider amendments to
the Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.  In no
event will the Company reimburse Executive for any taxes that may be imposed on
Executive as a result of Section 409A.
 
17.           Capacity.  The Executive represents and warrants to the Company
that he is not now under any obligation, of a contractual nature or otherwise,
to any person, firm, corporation, association or other entity that is
inconsistent or in conflict with this Agreement or that would prevent, limit or
impair in any way the performance by him of his obligations hereunder.
 
18.           Waiver.  No act, delay, omission or course of dealing on the part
of any party hereto in exercising any right, power or remedy hereunder shall
operate as, or be construed as, a waiver thereof or otherwise prejudice such
party’s rights, powers and remedies under this Agreement.
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
19.           Governing Law.  This Agreement shall be interpreted and construed
under the laws of the State of New Jersey without regard to principles of
conflicts of law.
 
20.           Arbitration.  The Executive agrees to submit to binding
arbitration all claims arising out of his employment with the Company and/or
this Agreement, including all claims under federal law (including but not
limited to Title VII of the Civil Rights Act of 1964 as amended) as well as all
claims under state law (including but not limited to claims under the New Jersey
Law Against Discrimination and New Jersey Conscientious Employee Protection
Act).  This arbitration shall take place in New Jersey, under the then
prevailing rules of the American Arbitration Association.  Notwithstanding
anything to the contrary, claims under Section 8 of this Agreement need not be
submitted to arbitration and may be filed in any court of competent jurisdiction
in New Jersey.
 
21.           Assignability.  The rights and obligations contained herein shall
be binding on and inure to the benefit of the successors and assigns of the
Company.  The Company, but not Executive, may assign its rights or obligations
under this Agreement.
 
22.           Completeness.  This Agreement sets forth all, and is intended by
each party to be an integration of all, of the promises, agreements and
understandings between the parties hereto with respect to the subject matter
hereof.
 
23.           Modification.  This Agreement may not be modified, altered, or
amended except by a writing signed by all parties.
 
24.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one agreement binding on the parties hereto.
 
25.           Severability.  Each provision of this Agreement shall be
considered severable and if for any reason any provision that is not essential
to the effectuation of the basic purpose of the Agreement is determined to be
invalid or contrary to any existing or future law, such provision shall be
deemed to be omitted from this Agreement and such invalidity shall not impair
the operation of or affect those provisions of this Agreement that are valid.
 
26.           Headings.  Headings contained in this Agreement are inserted for
reference and convenience only and in no way define, limit, extend or describe
the scope of this Agreement or the meaning or construction of any of the
provisions hereof.
 
27.           Survival of Terms.  If this Agreement is terminated for any
reason, the provisions of Sections 7, 8, and 13 shall survive, and the Executive
and the Company, as the case may be, shall continue to be bound by the terms
thereof to the extent provided therein.
 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have freely and voluntarily executed this
Agreement on the day and year first above written.
 

         
UNIGENE LABORATORIES, INC.
           
/s/ Brian Zietsman
 
/s/ Ashleigh Palmer
Brian Zietsman
 
By:  Ashleigh Palmer
   
Title:  Chief Executive Officer






Page 9 of 9